United States Court of Appeals
                        For the First Circuit


No. 16-9016

              IN RE: TEMPNOLOGY, LLC, n/k/a Old Cold LLC,
                                Debtor.



                    MISSION PRODUCT HOLDINGS, INC.,

                              Appellant,

                                  v.

                 TEMPNOLOGY, LLC, n/k/a Old Cold LLC,

                               Appellee.


                             ERRATA SHEET

     The opinion of this Court issued on January 12, 2018, is
amended as follows:

     On page 32, line 8, replace "quantity" with "quality."